ORDER

PER CURIAM:
Appellant Mohammed Evans appeals from the denial of his Rule 29.15 motion for post-conviction relief by the Circuit Court of Jackson County following an evi-dentiary hearing. After a thorough review of the record, we conclude that the judgment is based on findings of fact that are not clearly erroneous and that no error of law appears. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).